Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suri (Pub. No. US 2020/0050403) in view of Goto (Pub. No. US 2021/0081235) in further view of Stoakes (Pat. No. US 10,228,858).
Suri teaches “a method comprising: hosting, through a virtualization environment lacking native functionality for providing quality of service guarantees and monitoring, a plurality of virtual machines ([0042] Generally, the compute resources 204 of the host 202 may include combinations of processing resources and system memory of the host 202 which are used to implement the applications, virtual machines, tenants, or initiators that access storage associated with the host 202.), wherein virtual disks of the plurality of virtual machines are stored through a file system over a logical unit number (LUN) at block ranges according a sub-LUN granularity ([0027] In an example implementation, a controller of the storage media switch presents physical SSDs coupled to a storage interface of the switch as a single virtual disk (VD) to a host that is coupled to a host interface of the switch. The controller may segment the virtual disk into a configurable number of namespaces, such as horizontally-striped named spaces of equal or different size. Each NVMe submission and completion queue associated with a VM of the host is provided access to only one of these namespaces or virtual disk segments. Based on this, each VM of the host may be allotted a certain portion of the total bandwidth based on a subscription policy (e.g., data access parameters), which is regulated by a QoS manager of the storage media switch. [0032] The host device 102 of the operating environment 100 is capable of storing or accessing various forms of data, files, objects, or information. Examiner notes Goto teaches further evidence a namespace is associated with the following [0108] As illustrated in FIG. 8, the translation table contains one or more sub-tables for each namespace. The sub-table stores one or more pairs of a logical page number and a physical page number. The logical page number (i.e. “logical unit number”) represents a value obtained by dividing a logical block address (LBA) range of the namespace (i.e. “sub-LUN granularity” as further evidenced by Stoakes) depending on a page size. For example, as to a page size of 4 KiB, an LBA range from 0 to 4095 is assigned with a logical page number “0”, and an LBA range from 4096 to 8191 (i.e. “block ranges”) is assigned with a logical page number “1”. The physical page number represents an identification number of each page of the NAND memory 103.” Therefore, it would be obvious to one ordinarily skilled in the art, GOTO teaches as evidence, a namespace of Suri comprises a block range.); identifying, by a service external (i.e. [Fig. 2] storage media switch) to the virtualization environment, the block ranges of the LUN  ([Fig. 3] Lun as NS0, NS4… NS28, identified via virtual function [0097] “The virtual interface associated with the namespace may include a SR-IOV PCIe interface or a virtual function (VF) provided through a SR-IOV PCIe interface. In such cases, a first set of queues associated with the namespace may be mapped to the VF.”) storing the virtual disks according to the sub-LUN granularity in order to provide the quality of service guarantees and monitoring at the sub-LUN granularity ([0055] In some aspects of providing QoS, firmware of the command processor 308 or the QoS manager 132 tracks bandwidth (i.e. monitors) used per namespace over a pre-defined duration of time. In some cases, the QoS manager 132 adds a logical block address (LBA) count per I/O per namespace (i.e. per sub-lun granularity) as the commands are processed by the command processor 308. Once the LBA count exceeds a predefined threshold or quota for a particular namespace, any additional commands for that namespace would be delayed or held back in a respective staging queue (NSm_STAGE_Q) for each namespace.) assigning, by the service, a quality of service (QoS) policy object to the a block range of a virtual disk of a virtual machine to create a QoS workload object that provides the quality of service guarantees and monitoring at the sub-LUN granularity for the virtual disk identifying, by the service, a target block range targeted by an operation; and enforcing, by the service, a policy of the QoS policy object upon the operation using the QoS workload object based upon the target block range being within the block range of the virtual disk  ([0048] This virtual function, which is mapped to the namespace within the switch 122, is allocated bandwidth or access to the storage media based on a threshold or quota assigned to the namespace, such as in accordance with the subscription for data access at a particular service level.  [0108] At 1102, a host associates NVMe queues of a virtual machine to a virtual function mapped to a namespace through which a segment of solid-state storage is accessible. [0109] At 1104, the QoS manager receives, from the host on which the virtual machine executes, parameters for a QoS of data access to be provided to the virtual machine. In some cases, the QoS manager receives a parameter by which to meter or manage the data access of the solid-state storage through the namespace. In such cases, the QoS manager may determine, based on the parameter, the predefined threshold for data access through the namespace over the duration of time. [0110] At 1106, the QoS defines, for the namespace and based on the parameters for QoS, a bandwidth quota for the namespace that includes an amount of data and a duration of time. At 1108, the QoS manager meters, based on the bandwidth quota, data access by the virtual machine to the solid-state storage through the namespace to which the virtual function is mapped. [0029] A determination is then made whether the amount of data that the I/O command will access through the namespace exceeds a predefined threshold for data access through that namespace. In response to determining that the amount of data does not exceed the predefined threshold, the I/O command is released to the solid-state storage to enable the data access.)”.
For the purposes of compact prosecution, Stoakes teaches as evidence sub-luns may be assigned QoS for each VM such that teaches “separately for individual virtual disks of the plurality of virtual machines…and excluding other virtual disks not assigned the QoS policy object ([Col. 5, Lines 13-28,  Col. 11, Lines 53-62] So, a user LUN, as used herein means some designated handle, tag or the like, by which a user addresses the storage system so as to read, write or otherwise manage data. The user LUN may be the client interface and include the QoS specification. Such data management activities may also include the operation of user programs within the memory system for any purpose, such as file management, transaction processing, data base management or the like. Each user LUN may have QoS features, data security and reliability features, management features such as clones and the like, that differ from any other LUN. User LUNs may be subdivided and assigned differing QoS requirements where, for example, the LUN is exposed to a user hypervisor and the memory system LUN is subdivided such that one or more virtual machines may be serviced by the sub-LUNs which may have differing QoS or other attributes. [Col. 7, Lines 4-13] The term QoS is intended to connote both express and implied user requirements and may be applied at various levels of granularity: e.g., a sub-LUN, a LUN or a grouping of LUNs. In addition to dynamically adjusting (i.e. monitoring) the deduplication and compression operations so as to meet QoS requirements, a pre-programmed time-varying QoS may be used. Such pre-programmed requirements may be aggregated for the system so as to define peak loading for purposes of avoiding over-commitment of resources at a specific time.).”
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Stoakes with the teachings of Suri, Goto in order to provide a system that explicitly teaches sub-lun QoS assignment. The motivation for applying Stoakes teaching with Suri, Goto teaching is to provide management at the sub-lun level for a plurality of VMs. Suri, Goto, Stoakes are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Stoakes with the teachings of Suri, Goto by known methods and gained expected results. 
Claim 2, the combination teaches the claim, wherein Suri teaches “the method of claim 1, comprising: refraining from enforcing the policy of the QoS policy object upon a second operation based upon the second operation targeting blocks within the LUN that are outside the block range of the virtual disk ([0110] At 1106, the QoS defines, for the namespace and based on the parameters for QoS, a bandwidth quota for the namespace that includes an amount of data and a duration of time. At 1108, the QoS manager meters, based on the bandwidth quota, data access by the virtual machine to the solid-state storage through the namespace to which the virtual function is mapped. [Fig. 5] each segment has different count)” .
Claim 3, the combination teaches the claim, wherein Suri teaches “the method of claim 1, comprising: monitoring performance of the virtual disk using the QoS workload object based upon execution of operations targeting the block range ([0029] A determination is then made whether the amount of data that the I/O command will access through the namespace exceeds a predefined threshold for data access through that namespace. In response to determining that the amount of data does not exceed the predefined threshold, the I/O command is released to the solid-state storage to enable the data access.).
Claim 12, “A non-transitory machine readable medium comprising instructions for performing a method, which when executed by a machine, causes the machine to: host, through a virtualization environment lacking native functionality for providing quality of service guarantees and monitoring, a plurality of virtual machines, wherein virtual disks of the plurality of virtual machines are stored through a file system over a logical unit number (LUN) at block ranges according a sub-LUN granularity; identify, by a service external to the virtualization environment, the block ranges of the LUN storing the virtual disks according to the sub-LUN granularity in order to provide the quality of service guarantees and monitoring at the sub-LUN granularity separately for individual virtual disks of the plurality of virtual machines; assign, by the service, a quality of service (QoS) policy object to the a block range of a virtual disk of a virtual machine to create a QoS workload object that provides the quality of service quarantees and monitoring at the sub-LUN granularity for the virtual disk and excluding other virtual disks not assigned the QoS policy object; identify, by the service, a target block range targeted by an operation; and enforce, by the service, a policy of the QoS policy object upon the operation using the QoS workload object based upon the target block range being within the block range of the virtual disk” is similar to claim 1 and therefore rejected with the same references and citations.
Claim 20, “A computing device comprising: a memory comprising machine executable code for performing a method; and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: host, through a virtualization environment lacking native functionality for providing quality of service guarantees and monitoring, a plurality of virtual machines, wherein virtual disks of the plurality of virtual machines are stored through a file system over a logical unit number (LUN) at block ranges according a sub-LUN granularity; identify, by a service external to the virtualization environment, the block ranges of the LUN storing the virtual disks according to the sub-LUN granularity in order to provide the quality of service guarantees and monitoring at the sub-LUN granularity separately for individual virtual disks of the plurality of virtual machines; assign, by the service, a quality of service (QoS) policy object to the a block range of a virtual disk of a virtual machine to create a QoS workload object that provides the quality of service quarantees and monitoring at the sub-LUN granularity for the virtual disk and excluding other virtual disks not assigned the QoS policy object; identify, by the service, a target block range targeted by an operation; and enforce, by the service, a policy of the QoS policy object upon the operation using the QoS workload object based upon the target block range being within the block range of the virtual disk” is similar to claim 1 and therefore rejected with the same references and citations. . 
Claims 4, 5, are rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in further view of Cui (Pat. No. US 2016/0202916).
Claim 4, the combination may not explicitly teach the claim.
Cui teaches “the method of claim 1, comprising: assigning the QoS policy object to a second block range of a second virtual disk to create a second workload object ([0061] To management namespaces for virtualization objections, the vdisks and their underlying vdisk IDs are exposed to other namespaces. This is accomplished by mapping the other namespaces to the vdisks/vdisk IDs.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Cui with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches a namespace of Suri may be associated with other vdisks. The motivation for applying Cui teaching with Suri, Goto, Stoakes teaching is to provide management of a plurality of vdisks. Suri, Goto, Stoakes, Cui are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes, Cui teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Cui with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claim 5, the combination teaches the claim, wherein Suri teaches “the method of claim 4, comprising: enforcing the policy of the QoS policy object upon a second operation targeting a second target block range using the second QoS workload object based upon the second target block range being within the second block range ([0110] At 1106, the QoS defines, for the namespace and based on the parameters for QoS, a bandwidth quota for the namespace that includes an amount of data and a duration of time. At 1108, the QoS manager meters, based on the bandwidth quota, data access by the virtual machine to the solid-state storage through the namespace to which the virtual function is mapped. [Fig. 5] each segment has different count)”. 
Claims 6, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in further view of Seo (Pat. No. US 2018/0121344).
Claim 6, the combination may not explicitly teach the claim.
Seo teaches “the method of claim 1, comprising: modifying the block range within the QoS workload object to a new block range based upon a modify command specifying the block range and the new block range ([0046] In addition, the namespace manager 111a may dynamically delete a namespace based on a user request, that is, in response to a namespace deletion request from the host 200. In an embodiment, the namespace manager 111a deletes a namespace by relocating mapping information in a mapping table such that namespaces remaining after the deletion operation have logical address spaces contiguous to each other. For example, if the mapping table refers to a first namespace having a first logical address space starting at a first starting value and ending at a first ending value, refers to a second namespace having a second logical address space starting at a second starting value adjacent the first ending value and ending at a second ending value, a third namespace having a third logical address space starting at a third starting value adjacent the second ending value and ending at a third ending value, and the second namespace is deleted, in one embodiment, the first ending value is changed to the second ending value or the third starting value is changed to the second starting value so that the first and third logical address spaces remain contiguous. In addition, the namespace manager 111a may perform an unmapping operation on mapping information of a namespace to be deleted, in the mapping table. In an embodiment, the unmapping operation sets a flag in the mapping information that indicates the namespace has been unmapped, and when the mapping information needs to be assigned to a new namespace, the flag is cleared.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Seo with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches a namespace of Suri may be modified. The motivation for applying Seo teaching with Suri, Goto, Stoakes teaching is to provide management of a plurality of vdisks based upon ranges. Suri, Goto, Seo, Stoakes are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes, Seo teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Seo with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claim 19, the combination may not explicitly teach the claim.
Seo teaches “the non-transitory machine readable medium of claim 12, wherein the instructions cause the machine to: delete the block range based upon a block range delete command ([0046] In addition, the namespace manager 111a may dynamically delete a namespace based on a user request, that is, in response to a namespace deletion request from the host 200. In an embodiment, the namespace manager 111a deletes a namespace by relocating mapping information in a mapping table such that namespaces remaining after the deletion operation have logical address spaces contiguous to each other. For example, if the mapping table refers to a first namespace having a first logical address space starting at a first starting value and ending at a first ending value, refers to a second namespace having a second logical address space starting at a second starting value adjacent the first ending value and ending at a second ending value, a third namespace having a third logical address space starting at a third starting value adjacent the second ending value and ending at a third ending value, and the second namespace is deleted, in one embodiment, the first ending value is changed to the second ending value or the third starting value is changed to the second starting value so that the first and third logical address spaces remain contiguous.)”.
Rational to claim 6 is applied here.
Claims 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in view of Uppala (Pub. No. US 2009/0287743) in further view of Surakanti (Pub. No. US. 2018/0032409)
Claim 7, the combination may not explicitly teach the claim.
Uppala teaches “the method of claim 1, comprising: moving the block range from the LUN to a destination LUN, wherein the QoS workload object is modified with information regarding the destination LUN ([0066] Upon receiving an indication to remove a storage server, metadata for distributing column chunks among the remaining storage servers may be updated at step 604. In an embodiment, a storage policy that may specify assigning column chunks to the storage server to be removed may be updated by removing that storage server from the list of storage servers to be used for storing column chunks. For instance, after receiving an indication to remove storage server S4 from the column chunk data store, the storage policy for data table T1 and the storage policy for data table T2 may be updated to specify distributing the column chunks across servers S1 through S3, instead of distributing the column chunks across servers S1 through S4 as may be previously specified. In addition to specifying how column chunks may be distributed among multiple storage servers in the column chunk data store, a storage policy may also specify the level of redundancy of the column chunks for recovery upon failure of one or more storage servers. If the number of storage servers remaining after removal of a storage server may no longer be greater than the number of column chunks used to compute a parity column chunk, then parity for column chunks may be recalculated as described below in more detail in conjunction with FIG. 7. Examiner notes: Surakanti teaches [0019] As further described below, at least some of the datastore objects 175 are mapped to volumes or LUNs in the storage server 110. At least some of the datastore objects 175 are also used to store metadata for the virtual machine(s) and the hypervisor(s).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Uppala with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches a namespace of Suri may be migrated. The motivation for applying Uppala teaching with Suri, Goto, Stoakes teaching is to provide management of a plurality of vdisks. Suri, Goto, Stoakes, Uppala are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes, Uppala teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Uppala with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claim 8, the combination teaches the claim, wherein Suri teaches “the method of claim 7, comprising: identifying a set of block ranges, within the LUN, of virtual disks of the virtual machine and assigning the QoS policy object to the set of block ranges to create a set of workload objects used to enforce the policy of the QoS policy object upon operations targeting blocks within the set of block ranges ([0110] At 1106, the QoS defines, for the namespace and based on the parameters for QoS, a bandwidth quota for the namespace that includes an amount of data and a duration of time. At 1108, the QoS manager meters, based on the bandwidth quota, data access by the virtual machine to the solid-state storage through the namespace to which the virtual function is mapped. [Fig. 5] each segment has different count.)”.
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in further view of Curewitz (Pub. No. US 2021/0081326)
Claim 9, the combination may not explicitly teach the claim.
Curewitz teaches “the method of claim 1, wherein the block range is a non-continuous block range ([0244] FIG. 12 illustrates an example namespace table 1200 having records 1202, 1204, 1206 that map namespaces to different types of memory for a computer system, in accordance with some embodiments. In one example, the computer system is computer system 1100. Namespace table 1200 is an example of namespace table 1104. [0245] Each record includes a namespace identifier (e.g., Namespace A) that is associated with a memory type (e.g., DRAM or NVRAM). In one example, a change in the memory type of record 1202 causes page table 900 to be updated so that page table entry 902 has a matching memory type. 33[0246] Each record can further include a virtual address, a physical address, and/or a data identifier. In one example, the virtual address can be a virtual address range that corresponds to the memory type of the record. In one example, the physical address can be a physical address range that corresponds to one or more memory devices of the memory type of the record.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Curewitz with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches a namespace of Suri may be non-continuous. The motivation for applying Curewitz teaching with Suri, Goto, Stoakes teaching is to provide evidence memory may be of different formats. Suri, Goto, Stoakes, Curewitz are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes, Curewitz teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Curewitz with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in view of Raleigh (Pub. No. US 2011/0314145).
Claim 10, the combination may not explicitly teach the claim.
Raleigh The method of claim 1, wherein the policy comprises an adaptive QoS policy, and the method comprises: modifying the adaptive QoS policy of the QoS policy object to modify the QoS policy object ([0090] In some embodiments, this policy mapping store is populated and/or updated by a service controller (e.g., or similar function as described herein). In some embodiments, the mapping is determined by a service controller (e.g., or similar function as described herein) based on a report from the device of the QoS service activity that needs the QoS channel or link. [0259] In some embodiments, the traffic control policy includes one or more of the following: block/allow settings, throttle settings, adaptive throttle settings, QoS class settings including packet error rate, jitter and delay settings, queue settings, and tag settings (e.g., for packet tagging certain traffic flows).)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Raleigh with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches updating policies. The motivation for applying Raleigh teaching with Suri, Goto, Stoakes teaching is to provide evidence policies may update over time. Suri, Goto, Stoakes, Raleigh are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes, Raleigh teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Raleigh with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in view of Suryanarayana (Pub. No. US 2019/0171580).
Claim 11, the combination may not explicitly teach the claim.
Suryanarayana teaches “the method of claim 1, wherein the block range is a continuous block range ([0021] Referring now to FIG. 4, an embodiment of a method 400 for providing virtual memory is illustrated. As discussed below, the systems and methods of the present disclosure provide for the mapping of respective physical memory address ranges in each of a plurality of physical memory devices to a continuous virtual memory address range in order to provide a virtual memory, and then defining any number of virtual memory namespaces as a respective continuous subset of that continuous virtual memory address range.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Suryanarayana with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches a namespace of Suri may be continuous. The motivation for applying Suryanarayana teaching with Suri, Goto, Stoakes teaching is to provide evidence memory may be of different formats. Suri, Goto, Stoakes, Suryanarayana are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes, Suryanarayana teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Suryanarayana with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in view of Pham (Pub. No. US 2003/0115447)
Claim 14, the combination may not explicitly teach the claim.
Pham teaches “the non-transitory machine readable medium of claim 12, wherein the instructions cause the machine to: assign the LUN to the policy to create the QoS policy object, wherein the block range is specified as optional input for assigning the LUN to the policy ([0053] In the simplest configuration, a one-to-one or real correspondence is defined by the initiator to target mapping of the media policy 26. This real media allocation nominally supported by the media policy 26 can be extended, in accordance with the present invention, to further virtualize the volumes of the iSCSI targets 20 at least with respect to the clients 16.sub.1-N. Multiple modes of virtualization are possible. In one mode, the media policy 26 may define multiple virtual volumes within any one real volume by mapping different LBA offset ranges within a real LUN to different virtual iSCSI targets of corresponding size. These resulting virtual LUNs then appear as distinct iSCSI targets to the clients 16.sub.1-N. Each virtual iSCSI target can then be specified as having a corresponding unique encryption key by corresponding allocation of keys under the access policy 24. This permits keys to be allocated to whatever level of granularity may be deemed appropriate in managing the security issues associated with the data.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Pham with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches a namespace of Suri may be applied to different granularity. The motivation for applying Pham teaching with Suri, Goto, Stoakes teaching is to provide evidence policies may be applied differently. Suri, Goto, Stoakes, Pham are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes, Pham teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Pham with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in further view of Kozlovsky (Pat. No. US 10,891,201).
Claim 13, the combination may not explicitly teach the claim.
Kozlovsky teaches “the non-transitory machine readable medium of claim 12, wherein the instructions cause the machine to: create the QoS workload object based upon an assignment of the block range of the virtual disk to the policy of the QoS policy object ([Col. 8, Line 35-67]  With reference to FIG. 5, a block diagram illustrates the sorting of data by the ATS system during a warmed-up state. Data can have logical unit numbers (LUNs) 301, which can be used to identify the logical units. The chunks 305 of data can be the minimal ATS monitored object and the chunks can include one or more logical block addressing (LBA) 303. Each chunk 305 of data can have an IO frequency of access 306, which can be represented in this example by F1, F2, . . . Fn with a higher frequency representing more IO activity. The LUN Tiering policy can be a set of ATS rules, which are used for the storage of the different chunks on different tiers of the ATS storage. In this example, the measured frequencies of access 306 can be categorized into high medium or low. The data chunks 305 can be stored on any ATS system storage device. The tiering policy 307 can process the IO frequency information and convert the IO frequency 306 into a tier category 309 that represents the different tiers of the ATS storage device. In this example, the tiering policy 307 can direct data chunks with a high measured frequency of access to the Tier 1 storage device 321, chunks with medium frequency of access to the Tier 2 storage device 323, and data chunks with low frequency of access to the Tier 3 storage device 325. In the illustrated example, the chunk 1 305 having an IO frequency F1 306 has been categorized by the LUN tiering policy 307 as being a high tier category 309 for storage in the Tier 1 storage device 321. Chunk 2 305 with an IO frequency of F2 and chunk 3 305 with an IO frequency of F3 are categorized by the LUN tiering policy 307 as being a medium tier category 309 for storage in the Tier 2 storage device 323. The remaining chunks 306 are categorized by the LUN tiering policy 307 as being low tier category 309 for storage in the Tier 3 storage device 325.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kozlovsky with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches a namespace of Suri may be assigned a policy based upon a range. The motivation for applying Kozlovsky teaching with Suri, Goto, Stoakes teaching is to provide management of a plurality of vdisks. Suri, Goto, Stoakes, Kozlovsky are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes, Kozlovsky teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kozlovsky with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in view of Snover (Pub. No. US 2005/0091418) in further view of NetApp  (2017, “NetApp Custom MIB”)
Claim 15, the combination may not explicitly teach the claim.
Snover teaches a command line interface to display information regarding user provided input parameters but may not explicitly teach the limitations ([0170] At block 1508, information is obtained about the cmdlet. This may occur through reflection or other means. The information is about the expected input parameters. As mentioned above, the parameters that are declared public (e.g., public string Name 730) correspond to expected input parameters that can be specified in a command string on a command line or provided in an input stream. The administrative tool framework through the extended type manager, described in FIG. 18, provides a common interface for returning the information (on a need basis) to the caller. Processing continues at block 1510.)” and furthermore, NetApp teaches “the non-transitory machine readable medium of claim 12, wherein the instructions cause the machine to: implement a show QoS workload command to display a workload name (qosWorkloadName OBJECT SYNTAX DisplayString MAX-ACCESS read-only STATUS current DESCRIPTION "Workload Name"), a workload identifier (qosWorkloadUuid OBJECT-TYPE SYNTAX  DisplayString), a policy group name (qosPolicyGroupName OBJECT-TYPE SYNTAX DisplayString MAX-ACCESS read-only STATUS current DESCRIPTION "Policy Group Name"), a LUN name (qosWorkloadLun OBJECT-TYPE SYNTAX DisplayString MAX-ACCESS read-only STATUS current DESCRIPTION "LUN Name"), a low block range value (qosReadaheadMinBlocks OBJECT-TYPE SYNTAX Integer32 (64..1024) MAX-ACCESS read-only STATUS current DESCRIPTION "Minimum Blocks to Speculate."), and a high block range value of the QoS workload object (qosReadaheadMaxBlocks OBJECT-TYPE SYNTAX Integer32 (64..1024) MAX-ACCESS read-only STATUS current DESCRIPTION "Maximum Blocks to Speculate.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Snover, NetApp with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches displaying information regarding policies. The motivation for applying Snover, NetApp teaching with Suri, Goto, Stoakes teaching is to provide management of a plurality of vdisks. Suri, Goto, Stoakes, Snover, NetApp are analogous art directed towards virtual policy management. Together Suri, Goto, Stoakes, Snover, NetApp teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Snover, NetApp with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in view of Gaikwad (Pub. No. US 2018/0048537”)
Claim 16, the combination may not explicitly teach the claim.
Gaikwad teaches “the non-transitory machine readable medium of claim 12, wherein the instructions cause the machine to: implement a show QoS policy command to display an identifier, QoS metrics to enforce, and a number of QoS workload objects to which the QoS policy object is assigned ([0081] QoS policy table 430 provides a QoS policy construct to define the QoS action to be performed for each QoS policy rule. QoS policy table 430 combines the traffic filters of traffic filter table 410 (based on the traffic filter ID C_ID) and the dynamic filters of dynamic filter table 420 (based on the policy ID P_ID) with QoS actions to be performed for network traffic matching the filters. …[0082] In this figure, tables 410-430 show records for implementing three examples of QoS policy rules. In the first example, an administrator wants to assign a higher priority to the VoIP traffic over other types of traffic and to reserve 2 Mbps for VoIP traffic originating from a set of VoIP servers. The first record in the traffic filter table 410 identifies the VoIP traffic based on protocol ports (i.e., TCP: 8008, 8009; or UDP: 8010). Traffic filter table 410 also identifies QoS tags (CoS 5 and DSCP:46) to assign a higher priority to the traffic as it passes through other forwarding elements of the network.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Gaikwad with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches a policy management system. The motivation for applying Gaikwad teaching with Suri, Goto, Stoakes teaching is to provide management of a plurality of vdisks. Suri, Goto, Stoakes, Gaikwad are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes, Gaikwad teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Gaikwad with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claims 17, 18 is rejected under 35 U.S.C. 103 as being unpatentable over Suri  in view of Goto in view of Stoakes in view of Kalman (Pub. No. US 2017/0222935”)
Claim 17, the combination may not explicitly teach the claim.
Kalman teaches “the non-transitory machine readable medium of claim 12, wherein the instructions cause the machine to: perform a workload lookup using a LUN identifier specified by the operation to identify the QoS workload object as corresponding to the LUN identifier and a starting logical block address associated with the operation ([0072] In block B506, an I/O request is received by a storage system node. In one aspect, the I/O request may be received by a network module 214 of a node and then forwarded to QOS module 109, where the QOS classifier 109B classifies the request. The classification is based on the attributes of the request. For example, the attributes may include a request type (read, write, create, open and others); request target (i.e. the storage object that is being managed, for example, a volume, file or a LUN within a volume); request source (i.e. a client system); request protocol (for example, NFS, CIFS, iSCSI, FCP and others). The request is then assigned to a workload (for example, a volume). Based on the attributes, the workload is assigned a throughput and a number of IOPS.)”.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to apply the teachings of Kalman with the teachings of Suri, Goto, Stoakes in order to provide a system that teaches a policy management system. The motivation for applying Kalman teaching with Suri, Goto teaching is to provide management of a plurality of vdisks. Suri, Goto, Stoakes, Kalman are analogous art directed towards virtual addressing. Together Suri, Goto, Stoakes, Kalman teach every limitation of the claimed invention. Since the teachings were analogous art known at the filing time of invention, one of ordinary skill could have applied the teachings of Kalman with the teachings of Suri, Goto, Stoakes by known methods and gained expected results. 
Claim 18, the combination teaches the claim, wherein Suri teaches “the non-transitory machine readable medium of claim 17, wherein the instructions cause the machine to: perform a workload to policy lookup to identify the QoS policy object as being assigned to the QoS workload object and enforce the policy of the QoS policy object upon the operation ([0109] At 1104, the QoS manager receives, from the host on which the virtual machine executes, parameters for a QoS of data access to be provided to the virtual machine. In some cases, the QoS manager receives a parameter by which to meter or manage the data access of the solid-state storage through the namespace. In such cases, the QoS manager may determine, based on the parameter, the predefined threshold for data access through the namespace over the duration of time. [0110] At 1106, the QoS defines, for the namespace and based on the parameters for QoS, a bandwidth quota for the namespace that includes an amount of data and a duration of time. At 1108, the QoS manager meters, based on the bandwidth quota, data access by the virtual machine to the solid-state storage through the namespace to which the virtual function is mapped.)”.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYNUEL S AQUINO whose telephone number is (571)272-7478. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYNUEL S AQUINO/Primary Examiner, Art Unit 2199